991 A.2d 1104 (2010)
296 Conn. 901
Corey TURNER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided April 14, 2010.
David B. Rozwaski, special public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner Corey Turner's petition for certification for appeal from the Appellate Court, 118 Conn.App. 565, 984 A.2d 793 (2009), is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.